Citation Nr: 0619443	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-37 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to June 
1965, and died in March 2002.  The appellant is his widow.

By rating decisions dated in September and November 2002, the 
Regional Office (RO) denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  She was notified of these determinations by 
letters dated in September and November 2002, respectively.  
The appellant subsequently sought to reopen her claim.  In a 
rating action dated in May 2004, the RO concluded that new 
and material evidence had not been submitted to reopen the 
claim.  The appellant has filed a timely appeal to the Board.


FINDINGS OF FACT

1.  By rating decision dated in November 2002, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was notified of this decision and of her right to 
appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the November 2002 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The RO's decision of November 2002, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2005).

2.  The evidence received since the November 2002 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a March 2004 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim and of her and VA's respective duties for obtaining 
evidence.  Consistent with the holding in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), the appellant was 
apprised of the deficient evidence necessary to establish her 
previously denied claim.  The appellant was also asked to 
submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's appeal to reopen a claim for 
service connection for the cause of the veteran's death, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
private medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that she has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  The Board also points out that in a Statement 
in Support of Claim dated in November 2004, the appellant 
indicated that she had no additional evidence to submit.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for the cause of the veteran's death was 
in November 2002.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at that 
time, and the evidence presented subsequently.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO denied service connection for the cause of the 
veteran's death on the basis that there was no evidence 
linking the fatal cancer to service.  It was noted in the 
November 2002 rating decision that the service medical 
records were negative for complaints or findings concerning 
cancer.  Clinical records from a private physician disclose 
that he first saw the veteran in April 2001, and the 
diagnosis at that time was cutaneous T-cell lymphoma, status 
post chemotherapy.  Skin cancer was noted in June 2001.  The 
death certificate was also of record and revealed that the 
veteran was 79 years old when he died in March 2002 of acute 
respiratory failure due to sepsis due to pneumonia in an 
immunocompromised host and angiosarcoma of the scalp, stage 
IV, with lung and liver metastases.  Bilateral 
pneumohydrothorax was listed as a significant condition 
contributing to death.

The additional evidence includes the veteran's service 
personnel records and information obtained from the service 
department.  This revealed that there was no evidence to 
substantiate that the veteran had any service in Vietnam.  

In conjunction with her attempt to reopen the claim for 
service connection for the cause of the veteran's death, the 
appellant argues that the veteran was exposed to Agent Orange 
while in Vietnam.  In this regard, the Board observes that 
the record must demonstrate that the veteran actually served 
on land at some point in Vietnam.  No such evidence has been 
presented in this case.  On her substantive appeal, the 
appellant stated that the veteran "served in-water" in 
Vietnam.  However, the report from the service department 
confirms that the veteran never set foot in Vietnam.  Hence, 
even if the veteran served aboard a ship off the coast of 
Vietnam, as there is no demonstration that he served on land 
in Vietnam, there has been no demonstration that the veteran 
had "service in the Republic of Vietnam."  See 38 C.F.R. 
§ 3.307(a)(6); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of 
the Republic of Vietnam is not qualifying service in 
Vietnam).  There is no current evidence of record that the 
veteran physically set foot in Vietnam.  Accordingly, it may 
not be presumed that the veteran had Agent Orange exposure.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, including showing that the veteran 
had exposure to Agent Orange during service which caused his 
the fatal angiosarcoma.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

There is no competent medical evidence of record linking the 
veteran's fatal cancer to his period of active duty.  The 
only evidence linking the angiosarcoma to service consists of 
the appellant's statements to that effect.  Since the 
appellant is not a medical expert, she is not competent to 
express an authoritative opinion regarding either the 
veteran's medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the absence of clinical evidence of cancer 
during service or within one year thereafter, or clinical 
evidence establishing a nexus to service, the Board concludes 
that the additional evidence is not new and material, and the 
claim for service connection for the cause of the veteran's 
death remains denied.

Although the service personnel records constitute new 
evidence, in that it was not previously of record, it cannot 
be deemed to be material since it fails to raise a reasonable 
possibility that the veteran's fatal cancer was present 
during service or within one year thereafter, is 
etiologically related to service, or that it could be 
presumed to have been incurred in service, when considered in 
conjunction with the record as a whole.




ORDER

As new and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.  



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


